                 UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT MICHIGAN

MALIBU MEDIA, LLC,              )
                                )
    Plaintiff,                  ) Case No.2:19-cv-10559-VAR-EAS
                                )
v.                              )
                                )
MATT PRIGORAC                   )
                                )
    Defendant.                  )
                                )
DEFAULT AND MONEY JUDGMENT AND PERMANENT INJUNCTION
                 AGAINST MATT PRIGORAC
      THIS MATTER is before the Court on Plaintiff’s Motion for Entry of

 Default Judgment Against Defendant Matt Prigorac (“Motion”). After

 considering the Motion, the Court finds:

  1. The address of Plaintiff is:

            30700 Russell Ranch Road, Suite 250
            Westlake Village, CA, 91362

            The name and address of Defendant is:

            Matt Prigorac
            1214 Lakepointe Street
            Grosse Pointe Park, MI 48230

  2. The Court has subject matter jurisdiction of the case and parties.

  3. Venue is proper in this District.

  4. The Amended Complaint states claims for direct copyright infringement, in

     violation of 17 U.S.C. § 101, and contributory copyright infringement upon
   which relief may be granted against Defendant.

5. Defendant has failed to plead or otherwise defend against Plaintiff’s

   Amended Complaint.

6. A Certificate of Default was issued as to Defendant on August 5, 2019.

7. Defendant is not a minor, incompetent person or in active military service.

8. By reason of default, Defendant has admitted the truth of the allegations in

   Plaintiff’s Amended Complaint.

9. Under Count I of the Amended Complaint, Defendant is found liable to

   Plaintiff for willfully committing direct copyright infringement.

10. Defendant will continue to cause Plaintiff irreparable injury. Specifically,

   there is an existing threat of continued violations of Plaintiff’s exclusive

   rights to reproduce, distribute, perform and display the 10 copyrighted works

   listed on Exhibit A (the “Works”) through Defendant’s use of the BitTorrent

   protocol to upload and download the Works between and among peer users

   without authorization from Plaintiff.

11. There will be no injury to Defendant caused by entry of a permanent

   injunction requiring Defendant to cease infringing Plaintiff’s Works.

12. Entry of a permanent injunction against Defendant is in the public interest

   because it “preserv[es] the integrity of copyright laws which encourage

   individual effort and creativity by granting valuable enforceable rights.”


                                      2
   DSC Communications Corp. v. DGI Technologies, 898 F. Supp. 1183, 1196

   (N.D. Tex. 1995).

13. In accordance with Rule 65(d), Federal Rules of Civil Procedure, this

   Default Judgment is binding upon Defendant and all others in active concert

   or participation with Defendant who receives actual notice of this Default

   Judgment.

14. Plaintiff submitted a Declaration demonstrating that Plaintiff expended a

   total of $555.90 in costs The Court finds this amount is reasonable.

   Accordingly;

   Defendant Matt Prigorac:

a) must pay plaintiff $15,000.00 in statutory damages, as authorized under 17

   U.S.C. § 504(c)(1), and $555.90 for costs, as authorized under 17 U.S.C. §

   505, for a total of $15,555.90, all for which let execution issue forthwith;

b) must pay to Plaintiff post-judgment interest at the current legal rate allowed

   and accruing under 28 U.S.C. § 1961 as of the date of this Default Judgment

   until the date of its satisfaction;

c) is enjoined from directly, contributorily or indirectly infringing Plaintiff’s

   rights under federal or state law in the Works, including, without limitation,

   by using the internet, BitTorrent or any other online media distribution

   system to reproduce (e.g., download) or distribute the Works, or to make the


                                         3
      Works available for distribution to the public, except pursuant to a lawful

      license or with the express authority or Plaintiff; and

   d) is ordered to destroy all copies of Plaintiff’s works that Matt Prigorac

      downloaded onto any computer hard drive or server without Plaintiff’s

      authorization, and must destroy all copies of the Works transferred onto any

      physical medium or device in Matt Prigorac’s possession, custody, or

      control.

        The Court retains jurisdiction for six months or until the judgment is

satisfied to entertain such further proceedings supplementary and to enter any

orders as may be necessary or appropriate to implement and enforce the provisions

of this Default Judgment.

        Defendant John Doe is DISMISSED; he is not a named Defendant in the

Amended Complaint.

      ORDERED.



                                         s/ Victoria A. Roberts
                                         Victoria A. Roberts
                                         UNITED STATES DISTRICT JUDGE

Dated: 12/3/19




                                          4
